          Case 2:20-cv-00167-SMJ   ECF No. 68   filed 03/01/21   PageID.699 Page 1 of 9


                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

1
                                                                   Mar 01, 2021
2                                                                      SEAN F. MCAVOY, CLERK




3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     SECURITY NATIONAL                          No. 2:20-cv-00167-SMJ
5    INSURANCE COMPANY,
                                                ORDER DENYING MOTION FOR
6                              Plaintiff,       RECONSIDERATION

7                  v.

8    CONSTRUCTION ASSOCIATES OF
     SPOKANE, INC.; and MARK AND
9    JENNIFER WILSON,

10                             Defendants.

11

12           Before the Court is Security National Insurance Company’s (“Security

13   National”) motion for reconsideration, ECF No. 55. Security National asks the

14   Court to reconsider the portion of its Order Granting Motion to Strike and Motions

15   to Quash, ECF No. 45, which quashed certain sections of two subpoenas for

16   overbreadth and for seeking materials protected by the work-product doctrine and

17   the attorney-client privilege. Having reviewed the briefing and file in this matter,

18   the Court is fully informed and denies the motion for reconsideration.

19   //

20   //




     ORDER DENYING MOTION FOR RECONSIDERATION – 1
          Case 2:20-cv-00167-SMJ   ECF No. 68   filed 03/01/21   PageID.700 Page 2 of 9




1                                     BACKGROUND

2    A.      Allegations and State Court Procedural History

3            Intervenor Defendant Mark Wilson was electrocuted and suffered severe

4    injuries on a construction project where Defendant Construction Associates of

5    Spokane, Inc. (“CAS”) was the general contractor and Merit Electric was a

6    subcontractor. See ECF No. 1 at 3–4; ECF No. 30-1. Mark and Jennifer Wilson sued

7    for personal injury in Spokane County Superior Court. See ECF No. 1 at 2. CAS

8    sought indemnity from Security National, which denied that it had any duty to CAS.

9    See id. Security National insured Merit Electric and CAS claims that it was an

10   additional insured on the applicable insurance policy. See id. Security National’s

11   authorized agent had provided a certificate of liability insurance to CAS, but

12   Security National asserts that CAS obtained the certificate under false pretenses.

13   ECF No. 1 at 4–6; ECF No. 18 at 10–11.

14           CAS and the Wilsons later settled the Spokane County case for $1 million and

15   a covenant judgment against Security National of $7.5 million. See ECF No. 23 at

16   9. As part of the settlement, CAS assigned to the Wilsons the claim against Security

17   National for bad faith. See id. at 14. The Spokane County case remains open pending

18   a reasonable determination by the court.

19   //

20   //




     ORDER DENYING MOTION FOR RECONSIDERATION – 2
       Case 2:20-cv-00167-SMJ     ECF No. 68    filed 03/01/21   PageID.701 Page 3 of 9




1    B.    This Action

2          Security   National    sues   for   common      law    misrepresentation   and

3    misrepresentation under Washington Revised Code § 48.01.030 and seeks a

4    declaratory judgment that Defendant CAS does not qualify as an additional insured

5    and is not entitled to coverage, as well as monetary damages. ECF Nos. 1, 23. The

6    Wilsons and CAS bring counterclaims against Security National for breach of

7    contract, violation of the Washington Insurance Fair Conduct Act, Washington

8    Revised Code § 48.30.015, violation of the Washington Consumer Protection Act,

9    Washington Revised Code § 19.86, et seq., violation of the duty of good faith (bad

10   faith), negligence, coverage by estoppel, and damages and fees. ECF Nos. 18, 21.

11   Security National asserts affirmative defenses that the Defendants’ claims are barred

12   by unclean hands, waiver, estoppel, fraud, affirmative misrepresentations,

13   representations by omission, and bad faith conduct. ECF Nos. 20, 23.

14                                 LEGAL STANDARD

15         Reconsideration is an “extraordinary remedy, to be used sparingly in the

16   interests of finality and conservation of judicial resources.” Kona Enterprises, Inc.

17   v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). A motion for reconsideration

18   may be reviewed under either Federal Rule of Civil Procedure 59(e) (motion to alter

19   or amend a judgment) or 60(b) (relief from judgment). Sch. Dist. No. 1J v. ACandS,

20   Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). “A district court may properly reconsider




     ORDER DENYING MOTION FOR RECONSIDERATION – 3
       Case 2:20-cv-00167-SMJ     ECF No. 68    filed 03/01/21   PageID.702 Page 4 of 9




1    its decision if it ‘(1) is presented with newly discovered evidence, (2) committed

2    clear error or the initial decision was manifestly unjust, or (3) if there is an

3    intervening change in controlling law.’” Smith v. Clark Cnty. Sch. Dist., 727 F.3d

4    950, 955 (9th Cir. 2013) (quoting Sch. Dist. No. 1J, 5 F.3d at 1263). “There may

5    also be other, highly unusual, circumstances warranting reconsideration.” Sch. Dist.

6    No. 1J, 5 F.3d at 1263. Courts generally disfavor motions for reconsideration and

7    they may not be used to present new arguments or evidence that could have been

8    raised earlier. Fuller v. M.G. Jewelry, 950 F.2d 1437, 1442 (9th Cir.1991).

9                                       DISCUSSION

10         With its sweeping subpoenas, Security National asks this Court to allow it to

11   go on a fishing expedition into privileged materials to find evidence of

12   unreasonableness. Security National’s motion largely relies on its analysis of a 2016

13   case which it failed to cite in its previous briefing. See Steel v. Olympia Early

14   Learning Ctr., 381 P.3d 111 (Wash. App. 2016); see also ECF No. 29. Review of

15   this case does not change the Court’s determination that the attorney-client privilege

16   remains in full force.

17         If the existance of a covenant judgment could itself overwhelm the privilege,

18   courts would automatically waive it in cases such as this. Instead, “a party who

19   seeks to apply Hearn’s implied waiver test must bear a significant burden.” Steel,

20   381 P.3d at 119 (citing Hearn v. Rhay, 68 F.R.D. 574 (E.D. Wash. 1975) (setting




     ORDER DENYING MOTION FOR RECONSIDERATION – 4
         Case 2:20-cv-00167-SMJ    ECF No. 68    filed 03/01/21   PageID.703 Page 5 of 9




1    forth the standard for waiver of the attorney-client privilege)). Security National has

2    not met that burden. It argues that “all settlements with covenant judgments –

3    including the one between the Wilsons and CAS – involve adversaries joining

4    together to ‘set up’ the insurer for a follow-on bad faith action. Accordingly, these

5    schemes inherently involve some degree of collusion.” ECF No. 55 at 6 (emphasis

6    in original). But if the danger of collusion could create an implied waiver, it would

7    exist in every case. Again, it does not. Nor does it exist here.

8           Security National argues that the parties have waived the attorney-client

9    privilege for information related to the Glover/Chaussee factors1 for determining

10   the reasonableness of the state court settlement and covenant judgment. A party

11   waives the privilege if (1) the assertion of the privilege stems from an affirmative

12   act by the asserting party; (2) the asserting party put the protected information at

13

14   1
       As described in its Order to Quash, ECF No. 45 at 17, the Washington State
     Supreme Court has set out nine factors for courts to consider in determining the
15   reasonableness of a settlement and covenant judgment:

16          (1) [T]he releasing party’s damages; (2) the merits of the releasing
            party’s liability theory; (3) the merits of the released party’s defense
17          theory; (4) the released party’s relative fault; (5) the risks and expenses
            of continued litigation; (6) the released party’s ability to pay; (7) any
18          evidence of bad faith, collusion, or fraud; (8) the extent of the releasing
            party’s investigation and preparation; and (9) the interests of the parties
19          not being released.

20   See Glover v. Tacoma Gen. Hosp., 658 P.2d 1230, 1236 (Wash. 1983); Chaussee v.
     Maryland Cas. Co., 803 P.2d 1339, 1344 (Wash. App. 1991).


     ORDER DENYING MOTION FOR RECONSIDERATION – 5
       Case 2:20-cv-00167-SMJ     ECF No. 68    filed 03/01/21   PageID.704 Page 6 of 9




1    issue; and (3) application of the privilege would deny the opposing party access to

2    information vital to its defense. Hearn, 68 F.R.D. at 581; see also Pappas v.

3    Holloway, 787 P.2d 30, 36 (Wash. 1990). Courts must undertake a “case-by-case

4    evaluation.” Steel, 381 P.2d at 122. The Court thus does not claim that implied

5    waiver could never exist in a settlement reasonableness evaluation, only that no

6    waiver occurred here.

7          First, as stated in the Court’s previous Order, CAS and the Wilsons acted

8    affirmatively, satisfying the first element of the test. And, as Security National

9    points out, the Wilsons and CAS also acted affirmatively by entering into the

10   settlement and covenant judgment. See ECF No. 55 at 7; ECF No. 66 at 2–3. As in

11   Steel, they “had options other than settlement, including trial.” See 381 P.3d at 125.

12   Instead, they “initiated the settlements and asked for the reasonableness hearing.”

13   Id.

14         Second, CAS and the Wilsons have not put the privileged communications at

15   issue. The attorney-client privilege is meant as a “shield,” and the Pappas exception

16   prevents litigants from using it as a “sword.” Pappas, 787 P.2d at 36. CAS and the

17   Wilsons use it as a shield here. Although information related to the

18   Glover/Chaussee factors is relevant to some of Security National’s claims and

19   defenses, as Steel points out, “relevance is not the test for waiver of the attorney-

20   client privilege.” 381 P.3d at 123 (quoting Dana v. Piper, 295 P.3d 305, 313 (Wash.




     ORDER DENYING MOTION FOR RECONSIDERATION – 6
       Case 2:20-cv-00167-SMJ      ECF No. 68    filed 03/01/21   PageID.705 Page 7 of 9




1    App. 2013)). Instead, “courts actually consider whether the claim or defense

2    asserted depends or relies on the information or whether the information is integral

3    to the claim or defense before finding waiver.” Id. at 123.

4          Security National claims the requested materials are “integral to showing

5    whether and to what extent CAS analyzed its own liability exposure and the fault

6    of others including Mr. Wilson’s contributory fault.” ECF No. 55 at 8. But as the

7    Wilsons point out, none of the nine Glover/Chaussee factors require CAS’s

8    contemporaneous evaluations of its own liability or other privileged analyses.

9    Analysis of the reasonableness of settlement does not rely on such materials. For

10   example, actual evidence pertaining to the merits of the Wilsons’ claims is more

11   important to the Glover/Chaussee analysis than CAS’s beliefs about its liability.

12   And evidence of communications between the Wilsons and CAS is more important

13   than internal communications to determine collusion. The Court could go on. The

14   Wilsons admit that communications between them and CAS are discoverable, and

15   indeed, have disclosed such communications. ECF No. 64 at 7–8. Like in Steel,

16   Security National has not met its burden as to the second element of the

17   Hearn/Pappas test. See Steel, 381 P.3d at 125–26; see also Ex parte Dow Corning

18   Ala., Inc., 297 So.3d 373, 380 (Ala. 2019) (“proving or disproving the objective

19   reasonableness and good faith of the settlement . . . does not require the production

20   of attorney-client privileged materials.”) (citing Steel).




     ORDER DENYING MOTION FOR RECONSIDERATION – 7
       Case 2:20-cv-00167-SMJ     ECF No. 68    filed 03/01/21   PageID.706 Page 8 of 9




1          Finally, application of the privilege does not deny Security National

2    information vital to its defense. In making this determination, the Court considers

3    “whether withholding the privileged information would be manifestly unfair to the

4    opposing party.” Steel, 381 P.3d at 126. The Court determines it is not.

5          “Protected communications are not vital to a party’s case when there are other

6    sources of indirect evidence about the issues.” Id. Security National can attack

7    reasonableness through “expert witness testimony about matters like the extent of

8    defendants’ liability, the reasonableness of the damages amount in comparison with

9    awards in other cases, and the expense that would have been required for the settling

10   defendants to defend the lawsuit.” Id. True, the underlying action settled at an early

11   stage of litigation, before the parties conducted depositions or retention of experts.

12   ECF No. 55 at 8. But the parties produced thousands of pages of documents via

13   discovery. ECF No. 65 at 2. This Court agrees that covenant judgments create a

14   danger of collusion. Security National may wish to avoid the effort and expense to

15   fully investigate the claims it makes, but given the other discovery and recourse

16   available to Security National, it is not manifestly unfair to withhold the privileged

17   information.

18                                     CONCLUSION

19         Security National’s motion for reconsideration, ECF No. 55, largely repeats

20   its arguments in response to the motions to quash, ECF Nos. 26 & 36, raised in




     ORDER DENYING MOTION FOR RECONSIDERATION – 8
       Case 2:20-cv-00167-SMJ     ECF No. 68    filed 03/01/21   PageID.707 Page 9 of 9




1    briefing and at oral argument. The Court is also unconvinced by the additional case

2    law Security National cites. This Court agrees that all the Glover/Chaussee factors

3    should be considered in determining the reasonableness of the settlement and

4    covenant judgment. See ECF No. 55 at 4. Security National can conduct discovery

5    related to the Glover/Chaussee factors, but the Court limits that discovery to non-

6    privileged materials. The Court concludes that it did not commit “clear error,” nor

7    was its prior Order “manifestly unjust.” See Clark Cnty. Sch. Dist., 727 F.3d at 955

8    (quoting Sch. Dist. No. 1J, 5 F.3d at 1263).

9          Accordingly, IT IS HEREBY ORDERED:

10                Security National Insurance Company’s Motion for Partial

11                Reconsideration of Court’s Order Granting Motion to Quash

12                Subpoenas (Dkt. #45), ECF No. 55, is DENIED.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to all counsel.

15         DATED this 1st day of March 2021.

16
                        _________________________
17                      SALVADOR MENDOZA, JR.
                        United States District Judge
18

19

20



     ORDER DENYING MOTION FOR RECONSIDERATION – 9
